
	

113 S1313 IS: United Nations Transparency, Accountability, and Reform Act of 2013
U.S. Senate
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1313
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2013
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote transparency, accountability, and reform
		  within the United Nations system, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United Nations Transparency,
			 Accountability, and Reform Act of 2013.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—United States policy at the United Nations
					Sec. 101. United States contributions to the United Nations
				system.
					Sec. 102. Budget justification for United States contributions
				to the regular budget of the United Nations.
					Sec. 103. Annual publication.
					Sec. 104. Annual financial disclosure.
					Sec. 105. Policy with respect to expansion of the United
				Nations Security Council.
					Sec. 106. Access to reports and audits.
					Sec. 107. Waiver of immunity.
					Sec. 108. Terrorism and the United Nations.
					Sec. 109. United Nations treaty bodies.
					Sec. 110. Anti-semitism and the United Nations.
					Sec. 111. United States policy on tier 3 human rights
				violators.
					TITLE II—Transparency and accountability for United States
				contributions to the United Nations
					Sec. 201. Definitions.
					Sec. 202. Establishment and management of the Office of the
				United States Inspector General for Contributions to the United Nations
				System.
					Sec. 203. Transparency for United States
				contributions.
					Sec. 204. Authorization of appropriations.
					TITLE III—Status of Palestinian entities at the United
				Nations
					Sec. 301. Statement of policy.
					Sec. 302. Implementation.
					TITLE IV—United Nations Human Rights Council
					Sec. 401. United Nations Human Rights Council.
					TITLE V—Goldstone Report
					Sec. 501. Goldstone Report.
					TITLE VI—Durban process
					Sec. 601. Non-participation in the Durban process.
					Sec. 602. Withholding of funds; refund of United States
				taxpayer dollars.
					TITLE VII—United Nations Relief and Works Agency for Palestine
				Refugees in the Middle East
					Sec. 701. United States contributions to UNRWA.
					Sec. 702. Sense of Congress.
					TITLE VIII—International Atomic Energy Agency
					Sec. 801. Technical Cooperation Program.
					Sec. 802. United States policy at the IAEA.
					Sec. 803. Sense of Congress regarding the Nuclear Security
				Action Plan of the IAEA.
					TITLE IX—Peacekeeping
					Sec. 901. Policy relating to reform of United Nations
				peacekeeping operations.
					Sec. 902. Certification.
					TITLE X—Reporting requirements
					Sec. 1001. Report on United Nations reform.
					Sec. 1002. Report on United States contributions to the United
				Nations.
					Sec. 1003. Report to Congress on voting practices in the United
				Nations.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committees on
			 Foreign Relations, Appropriations, and Homeland Security and Governmental
			 Affairs of the Senate; and
				(B)the Committees on
			 Foreign Affairs, Appropriations, and Oversight and Government Reform of the
			 House of Representatives.
				(2)EmployeeThe
			 term employee means an individual who is employed in the general
			 services, professional staff, or senior management of the United Nations,
			 including consultants, contractors, and subcontractors.
			(3)General
			 AssemblyThe term General Assembly means the General
			 Assembly of the United Nations.
			(4)Member
			 StateThe term Member State means a Member State of
			 the United Nations. Such term is synonymous with the term
			 country.
			(5)SecretaryThe
			 term Secretary means the Secretary of State.
			(6)Secretary-GeneralThe term Secretary-General
			 means the Secretary-General of the United Nations.
			(7)Security
			 CouncilThe term
			 Security Council means the Security Council of the United
			 Nations.
			(8)UNThe term UN means the United
			 Nations.
			(9)United Nations
			 entityThe term United Nations entity means any
			 United Nations agency, commission, conference, council, court, department,
			 forum, fund, institute, office, organization, partnership, program, subsidiary
			 body, tribunal, trust, university or academic body, related organization or
			 subsidiary body, wherever located, that flies the United Nations flag or is
			 authorized to use the United Nations logo, including but not limited to those
			 United Nations affiliated agencies and bodies identified as recipients of
			 United States contributions under section 1225(b)(3)(E) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2424).
			(10)United Nations
			 systemThe term United Nations system means the
			 aggregation of all United Nations entities, as defined in paragraph (9).
			(11)United States
			 contributionThe term United States contribution
			 means an assessed or voluntary contribution, whether financial, in-kind, or
			 otherwise, from the United States Federal Government to a United Nations
			 entity, including contributions passed through other entities for ultimate use
			 by a United Nations entity. United States contributions include those
			 contributions identified pursuant to section 1225(b)(3)(E) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2424).
			IUnited States
			 policy at the United Nations
			101.United States
			 contributions to the United Nations system
				(a)Statement of
			 policyIt shall be the policy
			 of the United States—
					(1)to pursue the
			 goal of zero nominal growth of the regular budget of the United Nations above
			 the 2012–2013 regular budget;
					(2)to maintain the
			 22-percent cap on assessed contributions to the United Nations regular budget,
			 and to establish similar maximum assessments for other United Nations
			 entities;
					(3)to establish a
			 25-percent cap on United States contributions to the United Nations
			 Peacekeeping Operations budget; and
					(4)to shift funding
			 for the regular budget of the United Nations from assessed to voluntary
			 contributions.
					(b)Requirement To
			 seek changeThe President shall direct the United States
			 Permanent Representative to the United Nations to use the voice, vote, and
			 influence of the United States at the United Nations to shift the funding
			 mechanism for the regular budget of the United Nations to a voluntary basis,
			 and to make it a priority to build support for such a transformational change
			 among Member States, particularly key United Nations donors.
				102.Budget
			 justification for United States contributions to the regular budget of the
			 United Nations
				(a)Detailed
			 itemizationThe President shall include in the budget
			 justification documents submitted to Congress pursuant to section 1105(a) of
			 title 31, United States Code, a detailed itemized request in support of the
			 contribution of the United States to the regular budget of the United
			 Nations.
				(b)Contents of
			 detailed itemizationThe detailed itemization required under
			 subsection (a) shall—
					(1)contain
			 information relating to the amounts requested in support of each of the various
			 sections and programs of the regular budget of the United Nations; and
					(2)compare the
			 amounts requested for the current year with the actual or estimated amounts
			 contributed by the United States in previous fiscal years for the same sections
			 and titles.
					(c)Adjustments and
			 notificationIf the United Nations proposes an adjustment to its
			 regular assessed budget, the Secretary shall, at the time such adjustment is
			 presented to the Advisory Committee on Administrative and Budgetary Questions
			 (ACABQ), notify and consult with the appropriate congressional
			 committees.
				103.Annual
			 publicationThe President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to ensure the United Nations publishes annually, including on a
			 publicly searchable internet website, a list of all United Nations subsidiary
			 bodies and their functions, budgets, staff, and contributions, both voluntary
			 and assessed, sorted by donor.
			104.Annual
			 financial disclosureThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to adopt and implement a system wide requirement at the United
			 Nations for the filing of individual annual financial disclosure forms by each
			 employee of the United Nations and its specialized agencies, programs, and
			 funds at the D–1 level and above, which shall be made available to the Office
			 of Internal Oversight Services, to Member States, and to the public at a
			 similar level of detail as that required of United States Government officials
			 under title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 4 101 et
			 seq.).
			105.Policy with
			 respect to expansion of the United Nations Security CouncilIt is the policy of the United States to use
			 the voice, vote, and influence of the United States at the United Nations to
			 oppose any proposals on expansion of the Security Council if such expansion
			 would—
				(1)diminish the
			 influence of the United States on the Security Council;
				(2)include new
			 members without a record and ongoing commitment to fully share the
			 responsibilities and burdens as full members of the United Nations, including
			 financial support for the regular budget and peacekeeping operations of the
			 United Nations;
				(3)include new
			 members that are unable or unwilling to fully enforce United Nations Security
			 Council judgments and sanctions; or
				(4)include veto
			 rights for any new members of the Security Council.
				106.Access to
			 reports and auditsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to ensure that Member States may, upon request, have access to
			 all reports and audits completed by the Board of External Auditors.
			107.Waiver of
			 immunityThe President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice, vote, and influence of the United States at the United Nations to
			 ensure that the Secretary-General exercises the right and duty of the
			 Secretary-General under section 20 of the Convention on the Privileges and
			 Immunities of the United Nations to waive the immunity of any United Nations
			 official in any case in which such immunity would impede the course of justice.
			 In exercising such waiver, the Secretary-General is urged to interpret the
			 interests of the United Nations as favoring the investigation or prosecution of
			 a United Nations official who is credibly under investigation for having
			 committed a serious criminal offense or who is credibly charged with a serious
			 criminal offense.
			108.Terrorism and
			 the United NationsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to work toward adoption by the General Assembly of—
				(1)a definition of
			 terrorism that—
					(A)builds upon the
			 recommendations of the December 2004 report of the High-Level Panel on Threats,
			 Challenges, and Change;
					(B)includes as an
			 essential component of such definition any action that is intended to cause
			 death or serious bodily harm to civilians with the purpose of intimidating a
			 population or compelling a government or an international organization to do,
			 or abstain from doing, any act; and
					(C)does not propose
			 a legal or moral equivalence between an action described in subparagraph (B)
			 and measures taken by a government or international organization in
			 self-defense against an action described in subparagraph (B); and
					(2)a comprehensive
			 convention on terrorism that includes the definition described in paragraph
			 (1).
				109.United Nations
			 treaty bodiesThe United
			 States shall withhold from United States contributions to the regular assessed
			 budget of the United Nations for a biennial period amounts that are
			 proportional to the percentage of such budget that are expended with respect to
			 a United Nations human rights treaty monitoring body or committee that was
			 established by—
				(1)a convention
			 (without any protocols) or an international covenant (without any protocols) to
			 which the United States is not party; or
				(2)a convention,
			 with a subsequent protocol, if the United States is a party to neither.
				110.Anti-semitism
			 and the United Nations
				(a)In
			 generalThe President shall direct the United States permanent
			 representative to the United Nations to use the voice, vote, and influence of
			 the United States at the United Nations to make every effort to—
					(1)ensure the
			 issuance and implementation of a directive by the Secretary-General or the
			 Secretariat, as appropriate, that—
						(A)requires all
			 employees of the United Nations and its specialized agencies to officially and
			 publicly condemn anti-Semitic statements made at any session of the United
			 Nations or its specialized agencies, or at any other session sponsored by the
			 United Nations;
						(B)requires
			 employees of the United Nations and its specialized agencies, programs, and
			 funds to be subject to punitive action, including immediate dismissal, for
			 making anti-Semitic statements or references;
						(C)proposes specific
			 recommendations to the General Assembly for the establishment of mechanisms to
			 hold accountable employees and officials of the United Nations and its
			 specialized agencies, programs, and funds, or Member States, that make such
			 anti-Semitic statements or references in any forum of the United Nations or of
			 its specialized agencies;
						(D)continues to
			 develop and implements education awareness programs about the Holocaust and
			 anti-Semitism throughout the world, as part of an effort to combat intolerance
			 and hatred; and
						(E)requires the
			 Office of the United Nations High Commissioner for Human Rights (OHCHR) to
			 develop programming and other measures that address anti-Semitism;
						(2)secure the
			 adoption of a resolution by the General Assembly that establishes the
			 mechanisms described in paragraph (1)(C); and
					(3)continue working
			 toward further reduction of anti-Semitism in the United Nations and its
			 specialized agencies, programs, and funds.
					(b)Withholding of
			 fundsNotwithstanding any other provision of law, of the amounts
			 appropriated or otherwise made available for the United Nations and its
			 affiliated agencies under the heading Contributions for International
			 Organizations for fiscal year 2013 and each fiscal year thereafter,
			 $100,000,000 shall be withheld from obligation or expenditure until the
			 President certifies to the Committees on Foreign Relations and Appropriations
			 of the Senate and the Committees on Foreign Affairs and Appropriations of the
			 House of Representative that no United Nations agency or United Nations
			 affiliated agency grants any official status, accreditation, or recognition to
			 any organization which promotes or condones anti-Semitism, or which includes as
			 a subsidiary or member any such organization. Funds appropriated for use as a
			 United States contribution to the United Nations but withheld from obligation
			 and expenditure pursuant to this subsection shall revert to the United States
			 Treasury at the end of said fiscal year and shall not be considered arrears to
			 be repaid to any United Nations entity.
				111.United States
			 policy on tier 3 human rights violatorsThe President shall direct the United States
			 Permanent Representative to the United Nations to use the voice, vote, and
			 influence of the United States at the United Nations to ensure that no
			 representative of a country designated by the Department of State pursuant to
			 section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107)
			 as a Tier 3 country presides as Chair or President of any United Nations
			 entity.
			IITransparency and
			 accountability for United States contributions to the United Nations
			201.DefinitionsIn this title:
				(1)Transparency
			 certificationThe term transparency certification
			 means an annual, written affirmation by the head or authorized designee of a
			 United Nations entity that the entity will cooperate with the Inspector
			 General, including by providing the Inspector General, upon request, with full
			 access to oversight information.
				(2)Oversight
			 informationThe term oversight information
			 includes—
					(A)internally and
			 externally commissioned audits, investigatory reports, program reviews,
			 performance reports, and evaluations;
					(B)financial
			 statements, records, and billing systems;
					(C)program budgets
			 and program budget implications, including revised estimates and reports on
			 budget related matters;
					(D)operational plans,
			 budgets, and budgetary analyses for peacekeeping operations;
					(E)analyses and
			 reports regarding the scale of assessments;
					(F)databases and
			 other data systems containing financial or programmatic information;
					(G)documents or other
			 records alleging or involving improper use of resources, misconduct,
			 mismanagement, or other violations of rules and regulations applicable to a
			 United Nations entity; and
					(H)other
			 documentation relevant to the audit and investigative work of the Inspector
			 General with respect to United States contributions to the United Nations
			 system.
					202.Establishment
			 and management of the Office of the United States Inspector General for
			 Contributions to the United Nations System
				(a)PurposeThe
			 purpose of this section is to make possible the independent and objective
			 conduct of audits and investigations relating to United States contributions to
			 the United Nations system and the use of those contributions by United Nations
			 entities, in an effort to eliminate and deter waste, fraud, and abuse in the
			 use of those contributions, and thereby to contribute to the development of
			 greater transparency, accountability, and internal controls throughout the
			 United Nations system.
				(b)EstablishmentThere
			 is hereby established the Office of the United States Inspector General for
			 Contributions to the United Nations System.
				(c)Inspector
			 General
					(1)AppointmentThe
			 head of the Office of the United States Inspector General for Contributions to
			 the United Nations System is the Inspector General for Contributions to the
			 United Nations System, who shall be appointed by the President, by and with the
			 advice and consent of the Senate, on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations.
					(2)NominationThe
			 nomination of an individual as Inspector General shall be made not later than
			 30 days after the enactment of this Act.
					(3)RemovalThe
			 Inspector General may be removed from office by the President. The President
			 shall communicate the reasons for any such removal to both Houses of
			 Congress.
					(4)CompensationThe
			 annual rate of basic pay of the Inspector General shall be the annual rate of
			 basic pay provided for positions at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code.
					(5)Relationship to
			 board
						(A)Except as
			 provided in subparagraph (B), the Inspector General shall report directly to
			 and be under the general supervision of, the Board of Directors established
			 under subsection (d).
						(B)Neither the
			 Board, any officer of the Board, nor any officer of a Federal department or
			 agency shall prevent or prohibit the Inspector General from initiating,
			 carrying out, or completing any audit or investigation.
						(6)DutiesThe
			 Inspector General shall carry out the following duties:
						(A)In accordance
			 with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.),
			 conducting, supervising, and coordinating audits and investigations of—
							(i)the
			 treatment, handling, expenditure, and use of United States contributions by and
			 to United Nations entities; and
							(ii)the adequacy of
			 accounting, oversight, and internal control mechanisms at United Nations
			 entities that receive United States contributions.
							(B)In accordance
			 with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.),
			 establishing, maintaining, and overseeing such systems, procedures, and
			 controls as the Inspector General considers appropriate to discharge the duty
			 under subparagraph (A).
						(C)Collecting and
			 maintaining current records regarding transparency certifications by all United
			 Nations entities that receive United States contributions.
						(D)Keeping the Board
			 of Directors and Congress fully and promptly informed of how United Nations
			 entities are spending United States contributions by means of reports,
			 testimony, and briefings.
						(E)Promptly
			 reporting to the United States Attorney General when Inspector General has
			 reasonable grounds to believe a United States Federal criminal law has been
			 violated by a United Nations entity or one of its employees, contractors, or
			 representatives.
						(F)Promptly
			 reporting, when appropriate, to the Secretary-General or the head of the
			 appropriate United Nations entity cases where the Inspector General reasonably
			 believes that mismanagement, misfeasance, or malfeasance is likely to have
			 taken place within a United Nations entity and disciplinary proceedings are
			 likely justified.
						(7)Personnel,
			 facilities, and other resources
						(A)Officers and
			 employeesThe Inspector General may select, appoint, and employ
			 such officers and employees as may be necessary for carrying out the duties of
			 the Inspector General.
						(B)ServicesThe
			 Inspector General may obtain services as authorized by section 3109 of title 5,
			 United States Code, at daily rates not to exceed the equivalent rate prescribed
			 for grade GS–15 of the General Schedule by section 5332 of such title.
						(C)PropertyThe
			 Inspector General may lease, purchase, or otherwise acquire, improve, and use
			 such real property wherever situated, as may be necessary for carrying out this
			 section.
						(D)Contract
			 authorityTo the extent and in such amounts as may be provided in
			 advance by appropriations Acts, the Inspector General my enter into contracts
			 and other arrangements for audits, studies, analyses, and other services with
			 public agencies and with private persons, and make such payments as may be
			 necessary to carry out the duties of the Inspector General.
						(E)DetailsUpon
			 request by the Inspector General, the head of a Federal agency may detail any
			 employee of such agency to the Office of the United States Inspector General
			 for Contributions to the United Nations System on a reimbursable basis. Any
			 employee so detailed remains, for the purpose of preserving such employee's
			 allowances, privileges, rights, seniority, and other benefits, an employee of
			 the agency from which detailed.
						(8)Cooperation by
			 United States Government entities
						(A)In
			 generalIn carrying out the duties, responsibilities, and
			 authorities of the Inspector General under this section, the Inspector General
			 shall receive the cooperation of inspectors general of other Federal Government
			 agencies.
						(B)Information
			 sharingUpon request of the Inspector General for information or
			 assistance from any department, agency, or other entity of the Federal
			 Government, the head of such entity shall, insofar as is practicable and not in
			 contravention of any existing law, furnish such information or assistance to
			 the Inspector General, or an authorized designee.
						(C)Reporting of
			 noncooperationWhenever information or assistance requested by
			 the Inspector General is, in the judgment of the Inspector General,
			 unreasonably refused or not provided, the Inspector General shall report the
			 circumstances to the Board of Directors and to the appropriate congressional
			 committees without delay.
						(9)Confirmation of
			 transparency by United Nations entities
						(A)Prompt notice
			 by inspector generalWhenever information or assistance requested
			 from a United Nations entity by the Inspector General pursuant to a
			 transparency certification is, in the opinion of the Inspector General,
			 unreasonably refused or not provided in a timely manner, the Inspector General
			 shall notify the Board of Directors, the head of that particular United Nations
			 entity, and the United Nations Secretary-General of the circumstances in
			 writing, without delay.
						(B)Notice of
			 complianceIf and when the information or assistance being sought
			 by the Inspector General in connection with a notification pursuant to
			 subparagraph (A) is provided to the satisfaction of the Inspector General, the
			 Inspector General shall so notify in writing the United Nations entity, the
			 Board of Directors, and the appropriate congressional committees.
						(C)NoncomplianceIf
			 the information or assistance being sought by the Inspector General in
			 connection with a notification pursuant to subparagraph (A) is not provided to
			 the satisfaction of the Inspector General within 90 days of that notification,
			 then the United Nations entity that is the subject of the notification is
			 deemed to be noncompliant with its transparency certification, and the
			 Inspector General shall provide prompt, written notification of that fact to
			 the Board of Directors, the appropriate congressional committees, the head of
			 that United Nations entity, the United Nations Secretary-General, and any
			 office or agency of the Federal Government that has provided that United
			 Nations entity with any United States contribution during the prior two
			 years.
						(D)Restoration of
			 complianceA finding of transparency certification noncompliance
			 pursuant to subparagraph (C) may be reversed by an affirmative vote of at least
			 5 of the 7 members of the Board of Directors if the Board finds that the entity
			 has satisfactorily resolved the noncompliance issue. The Board shall promptly
			 provide notification of such restoration, along with a description of the basis
			 for the Board's decision, to the Inspector General, the appropriate
			 congressional committees, the head of the affected United Nations entity, the
			 United Nations Secretary-General, and the head of any office or agency of the
			 Federal Government that has provided that United Nations entity with any United
			 States contribution during the prior two years.
						(E)Cost
			 reimbursementThe Inspector General may reimburse United Nations
			 entities for the reasonable cost of providing to the Inspector General
			 information or assistance sought pursuant to a transparency
			 certification.
						(10)Reports
						(A)Audit and
			 investigation reportsPromptly upon completion, the Inspector
			 General shall provide copies of each audit and investigation report completed
			 pursuant to paragraph (6) to the Board of Directors, the appropriate
			 congressional committees, and, to the extent permissible under United States
			 law, the head of each United Nations entity that is the subject of that
			 particular report.
						(B)Semiannual
			 reportsNot later than May 30, 2014, and semiannually thereafter,
			 the Inspector General shall submit to the appropriate congressional committees
			 a report that, among other things—
							(i)meets the
			 requirements of section 5 of the Inspector General Act of 1978; and
							(ii)includes a list
			 of and detailed description of the circumstances surrounding any notification
			 of noncompliance issued pursuant to paragraph (9)(C) during the covered
			 timeframe, and whether and when the Board of Directors has reversed such
			 finding of noncompliance.
							(C)Prohibited
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
							(i)specifically
			 prohibited from disclosure by any other provision of law;
							(ii)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
							(iii)a
			 part of an ongoing criminal investigation.
							(D)Privacy
			 protectionsThe Inspector General shall exempt from public
			 disclosure information received from a United Nations entity or developed
			 during an audit or investigation that the Inspector General believes—
							(i)constitutes a
			 trade secret or privileged and confidential personal financial
			 information;
							(ii)accuses a
			 particular person of a crime;
							(iii)would, if
			 publicly disclosed, constitute a clearly unwarranted invasion of personal
			 privacy; or
							(iv)would compromise
			 an ongoing law enforcement investigation or judicial trial in the United
			 States.
							(E)PublicationSubject
			 only to the exceptions detailed in subparagraphs (C) and (D), the Inspector
			 General shall promptly publish each report under this subsection on a publicly
			 available and searchable Internet website.
						(d)Board of
			 directors
					(1)EstablishmentThe
			 Office of the United States Inspector General for Contributions to the United
			 Nations System shall have a Board of Directors.
					(2)DutiesThe
			 Board shall receive information and reports of audits and investigations from
			 the Office and the Inspector General, provide general direction and supervision
			 to the Office and the Inspector General, and determine the restoration of
			 compliance by any United Nations entity with a transparency certification
			 pursuant to subsection (c)(9)(D).
					(3)MembershipThe
			 Board shall consist of the Secretary of State (or the Secretary's designee),
			 the Secretary of Labor (or the Secretary's designee), the Secretary of
			 Agriculture (or the Secretary's designee), the Secretary of Defense (or the
			 Secretary's designee), the Administrator of the Environmental Protection Agency
			 (or the Administrator's designee), the Secretary of the Treasury (or the
			 Secretary's designee), and the Director of the Office of Management and Budget
			 (or the Director's designee).
					(4)ChairmanshipThe
			 Board shall be chaired by a board member, and the chairmanship shall rotate
			 among the member departments and agencies on an annual basis. The first chair
			 shall be the Director of the Office of Management and Budget (or such designee
			 of the Director serving on the Board).
					203.Transparency
			 for United States contributions
				(a)Funding
			 prerequisitesNotwithstanding any other provision of law, no
			 funds made available for use as a United States contribution to any United
			 Nations entity may be obligated or expended if—
					(1)the intended
			 United Nations entity recipient has not provided to the Inspector General
			 within the preceding year a transparency certification; or
					(2)the intended
			 United Nations entity recipient is noncompliant with its transparency
			 certification as described in section 202(c)(9)(C).
					(b)Treatment of
			 funds withheld for noncomplianceAt the conclusion of each fiscal
			 year, any funds that had been appropriated for use as a United States
			 contribution to a United Nations entity during that fiscal year, but could not
			 be obligated or expended because of the restrictions of subsection (a), shall
			 be returned to the United States Treasury, and are not subject to reprogramming
			 for any other use. Any such funds returned to the Treasury shall not be
			 considered arrears to be repaid to any United Nations entity.
				(c)Presidential
			 waiverThe President may waive the limitations of this section
			 with respect to a particular United States contribution to a particular United
			 Nations entity within a single fiscal year if the President determines that it
			 is necessary for the national security interests of the United States and
			 provides notification and explanation of that determination to the appropriate
			 congressional committees.
				204.Authorization
			 of appropriationsThere are
			 authorized to be appropriated out of funds available to the Department of State
			 for International Organizations such sums as are necessary to carry out the
			 activities of this title, provided that such sums are not less than one half of
			 1 percent of the total amount of all assessed and voluntary contributions of
			 the United States Government to the United Nations and United Nations
			 affiliated agencies and related bodies during the prior fiscal year.
			IIIStatus of
			 Palestinian entities at the United Nations
			301.Statement of
			 policyIt is the policy of the
			 United States to oppose the recognition of a Palestinian state by any United
			 Nations entity, or the granting of full membership to the Palestinian observer
			 mission at the United Nations, the Palestine Liberation Organization, the
			 Palestinian Authority, or any other Palestinian administrative organization or
			 governing entity, at any United Nations entity, prior to the achievement of a
			 final peace agreement negotiated between and agreed to by Israel and the
			 Palestinians.
			302.Implementation
				(a)In
			 generalThe President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice, vote, and influence of the United States at the United Nations to
			 advance the policy stated in section 301.
				(b)Withholding of
			 fundsThe Secretary shall
			 withhold United States contributions from any United Nations entity that
			 recognizes a Palestinian state or grants full membership to the Palestinian
			 observer mission at the United Nations, the Palestine Liberation Organization,
			 the Palestinian Authority, or any other Palestinian administrative organization
			 or governing entity, at that United Nations entity, prior to the achievement of
			 complete and final peace agreement negotiated between and agreed to by Israel
			 and the Palestinians. Funds appropriated for use as a United States
			 contribution to the United Nations but withheld from obligation and expenditure
			 pursuant to this section shall immediately revert to the United States Treasury
			 and shall not be considered arrears to be repaid to any United Nations
			 entity.
				IVUnited Nations
			 Human Rights Council
			401.United Nations
			 Human Rights Council
				(a)In
			 generalFor each fiscal year beginning after the effective date
			 of this Act, until the Secretary submits to Congress a certification that the
			 requirements described in subsection (b) have been satisfied—
					(1)the Secretary
			 shall withhold from the United States contribution each fiscal year to the
			 regular budget of the United Nations an amount that is equal to the percentage
			 of such contribution that the Secretary determines would be allocated by the
			 United Nations to support the United Nations Human Rights Council or any of its
			 Special Procedures;
					(2)the Secretary
			 shall not make a voluntary contribution to the United Nations Human Rights
			 Council; or
					(3)the United States
			 shall not run for a seat on the United Nations Human Rights Council.
					(b)CertificationThe
			 annual certification referred to in subsection (a) is a certification made by
			 the Secretary to Congress that—
					(1)the United Nations
			 Human Rights Council’s mandate from the United Nations General Assembly
			 explicitly and effectively prohibits candidacy for Human Rights Council
			 membership of a United Nations Member State—
						(A)subject to
			 sanctions by the Security Council; and
						(B)under a Security
			 Council-mandated investigation for human rights abuses;
						(2)the United Nations
			 Human Rights Council does not include a United Nations Member State—
						(A)subject to
			 sanctions by the Security Council;
						(B)under a Security
			 Council-mandated investigation for human rights abuses;
						(C)that the Secretary
			 has determined, for purposes of section 6(j) of the Export Administration Act
			 of 1979 (as continued in effect pursuant to the International Emergency
			 Economic Powers Act; 50 U.S.C. 1701 et seq.), section 40 of the Arms Export
			 Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2371), or other provision of law, is a government that has
			 repeatedly provided support for acts of international terrorism;
						(D)designated by the
			 Department of State pursuant to section 110 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7107) as a Tier 3 country; or
						(E)that the President
			 has designated as a country of particular concern for religious freedom under
			 section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)); and
						(3)the United
			 Nations Human Rights Council’s agenda or programme of work does not include a
			 permanent item with regard to the State of Israel.
					(c)Reversion of
			 fundsFunds appropriated for
			 use as a United States contribution to the United Nations but withheld from
			 obligation and expenditure pursuant to this section shall immediately revert to
			 the United States Treasury and shall not be considered arrears to be repaid to
			 any United Nations entity.
				VGoldstone
			 Report
			501.Goldstone
			 Report
				(a)Withholding of
			 FundsThe Secretary shall withhold from the United States
			 contribution to the regular budget of the United Nations an amount that is
			 equal to the percentage of such contribution that the Secretary determines
			 would be or has been expended by the United Nations for any part of the
			 Goldstone Report or its preparatory or follow-on activities.
				(b)Refund of United
			 States Taxpayer DollarsFunds appropriated for use as a United
			 States contribution to the regular budget of the United Nations but withheld
			 from obligation and expenditure pursuant to subsection (a) shall immediately
			 revert to the United States Treasury and shall not be considered arrears to be
			 repaid to any United Nations entity.
				VIDurban
			 process
			601.Non-participation
			 in the Durban processNone of
			 the funds made available in any provision of law may be used for United States
			 participation in any further part of the Durban process.
			602.Withholding of
			 funds; refund of United States taxpayer dollars
				(a)Withholding of
			 funds for the durban processThe Secretary shall withhold from
			 the United States contribution to the regular budget of the United Nations an
			 amount that is equal to the percentage of such contribution that the Secretary
			 determines would be or has been expended by the United Nations for any part of
			 the Durban process, including—
					(1)any public
			 information campaign for the commemoration of the Durban Declaration and
			 Programme of Action or any subsequent outcome documents;
					(2)the
			 Intergovernmental Working Group on the Effective Implementation of the Durban
			 Declaration and Programme of Action;
					(3)the group
			 of independent eminent experts on the implementation of the Durban Declaration
			 and Programme of Action; and
					(4)the Ad Hoc
			 Committee on the Elaboration of Complementary Standards.
					(b)Withholding of
			 funds for other biased and compromised activitiesUntil the
			 Secretary submits to the appropriate congressional committees a certification,
			 on a case-by-case basis, that the requirements described in subsection (d) have
			 been satisfied, the United States shall withhold from the United States
			 contribution to the regular budget of the United Nations an amount that is
			 equal to the percentage of such contribution that the Secretary determines has
			 been allocated by the United Nations for any conference, meeting, or other
			 multilateral forum, or the preparatory or follow-on activities of any
			 conference, meeting, or other multilateral forum, that is organized under the
			 aegis or jurisdiction of the United Nations or of any United Nations
			 entity.
				(c)Refund of
			 united states taxpayer dollars
					(1)Contributions
			 to regular budget of united nationsFunds appropriated for use as
			 a United States contribution to the regular budget of the United Nations but
			 withheld from obligation and expenditure pursuant to subsection (a) shall
			 immediately revert to the United States Treasury and shall not be considered
			 arrears to be repaid to any United Nations entity.
					(2)Contributions
			 to biennial budget of united nationsFunds appropriated for use
			 as a United States contribution to the regularly assessed biennial budget of
			 the United Nations but withheld from obligation and expenditure pursuant to
			 subsection (b) may be obligated and expended for that purpose upon the
			 certification described in subsection (d). Such funds shall revert to the
			 United States Treasury if no such certification is made by the date that is one
			 year after such appropriation, and shall not be considered arrears to be repaid
			 to any United Nations entity.
					(d)CertificationThe
			 certification referred to in subsection (b) is a certification made by the
			 Secretary to the appropriate congressional committees concerning the
			 following:
					(1)The specified
			 conference, meeting, or other multilateral forum did not reaffirm, call for the
			 implementation of, or otherwise support the Durban Declaration and Programme of
			 Action (2001) or the outcome document of the Durban II conference (2009) or the
			 Durban III meeting (2011).
					(2)The specified
			 conference or forum was not used to propagate racism, racial discrimination,
			 anti-Semitism, denial of the Holocaust, incitement to violence or genocide,
			 xenophobia, or related intolerance.
					(3)The specified
			 conference or forum was not used to advocate for restrictions on the freedoms
			 of speech, expression, religion, the press, assembly, or petition, or for
			 restrictions on other fundamental human rights and freedoms.
					(4)The leadership of
			 the specified conference or forum does not include a Member State, or a
			 representative from a Member State—
						(A)subject to
			 sanctions by the Security Council;
						(B)under a Security
			 Council-mandated investigation for human rights abuses; or
						(C)the government of
			 which the Secretary has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
						VIIUnited Nations
			 Relief and Works Agency for Palestine Refugees in the Middle East
			701.United States
			 contributions to UNRWASection
			 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) is amended by
			 amending subsection (c) to read as follows:
				
					(c)(1)Contributions by the
				United States to the United Nations Relief and Works Agency for Palestine
				Refugees in the Near East (UNRWA), to any successor or related entity, or to
				the regular budget of the United Nations for the support of UNRWA or a
				successor entity (through staff positions provided by the United Nations
				Secretariat, or otherwise), may be provided only after the Secretary has
				submitted the annual report described in paragraph (2) to the appropriate
				congressional committees.
						(2)A written report by the Secretary of
				State, based on all information available after diligent inquiry, and
				transmitted to the appropriate congressional committees along with a detailed
				description of the factual basis therefor, that—
							(A)no official, employee, consultant,
				contractor, subcontractor, representative, or affiliate of UNRWA—
								(i)is a member of a foreign terrorist
				organization;
								(ii)has propagated, disseminated, or
				incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda;
				or
								(iii)has used any UNRWA resources,
				including publications or Internet websites, to propagate or disseminate
				political materials, including political rhetoric regarding the
				Israeli-Palestinian conflict;
								(B)no UNRWA school, hospital, clinic,
				other facility, or other infrastructure or resource is being used by a foreign
				terrorist organization for operations, planning, training, recruitment,
				fundraising, indoctrination, communications, sanctuary, storage of weapons or
				other materials, or any other purposes;
							(C)UNRWA is subject to comprehensive
				financial audits by an internationally recognized third party independent
				auditing firm and has implemented an effective system of vetting and oversight
				to prevent the use, receipt, or diversion of any UNRWA resources by any foreign
				terrorist organization or members thereof;
							(D)no UNRWA-funded school or educational
				institution uses textbooks or other educational materials that propagate or
				disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or
				incitement;
							(E)no recipient of UNRWA funds or loans
				is a member of a foreign terrorist organization; and
							(F)UNRWA holds no accounts or other
				affiliations with financial institutions that the United States deems or
				believes to be complicit in money laundering and terror financing.
							(3)DefinitionsIn this
				section:
							(A)Appropriate congressional
				committeesThe term appropriate congressional
				committees means—
								(i)the Committees on Foreign
				Relations, Appropriations, and Homeland Security and Governmental Affairs of
				the Senate; and
								(ii)the Committees on Foreign Affairs,
				Appropriations, and Oversight and Government Reform of the House of
				Representatives.
								(B)Foreign terrorist
				organizationThe term foreign terrorist
				organization means an organization designated as a foreign terrorist
				organization by the Secretary of State in accordance with section 219(a) of the
				Immigration and Nationality Act (8 U.S.C. 1189(a)).
							(4)LimitationThe United
				States may not contribute to the United Nations Relief and Works Agency for
				Palestine Refugees in the Near East (UNRWA) or a successor entity an annual
				amount—
							(A)greater than the highest annual
				contribution to UNRWA made by a member country of the League of Arab
				States;
							(B)that, as a proportion of the total
				UNRWA budget, exceeds the proportion of the total budget for the United Nations
				High Commissioner for Refugees (UNHCR) paid by the United States; or
							(C)that exceeds 22 percent of the total
				budget of
				UNRWA.
							.
			702.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the President and
			 the Secretary should lead a high-level diplomatic effort to encourage other
			 responsible nations to withhold contributions to UNRWA, to any successor or
			 related entity, or to the regular budget of the United Nations for the support
			 of UNRWA or a successor entity (through staff positions provided by the United
			 Nations Secretariat, or otherwise) until UNRWA has met the conditions listed in
			 subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance
			 Act of 1961 (as added by section 701);
				(2)citizens of
			 recognized states should be removed from UNRWA’s jurisdiction;
				(3)UNRWA’s definition
			 of a Palestine refugee should be changed to that used for a
			 refugee by the Office of the United Nations High Commissioner for Refugees;
			 and
				(4)it should be the
			 goal of the United States to eliminate UNRWA and give the Office of the United
			 Nations High Commissioner for Refugees full responsibility for Palestinian
			 refugees as defined under paragraph (3).
				VIIIInternational
			 Atomic Energy Agency
			801.Technical
			 Cooperation Program
				(a)In
			 generalNo funds from any United States assessed or voluntary
			 contribution to the IAEA may be used to support any assistance provided by the
			 IAEA through its Technical Cooperation Program to any country, including North
			 Korea, that—
					(1)is a country the
			 government of which has been determined by the Secretary, for purposes of
			 section 6(j) of the Export Administration Act of 1979, section 620A of the
			 Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism;
					(2)is in breach of or
			 noncompliance with its obligations regarding—
						(A)its safeguards
			 agreement with the IAEA;
						(B)the Additional
			 Protocol;
						(C)the Nuclear
			 Non-Proliferation Treaty;
						(D)any relevant
			 United Nations Security Council Resolution; or
						(E)the Charter of the
			 United Nations; or
						(3)is under
			 investigation for a breach of or noncompliance with the obligations specified
			 in paragraph (2).
					(b)Withholding of
			 voluntary contributionsNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 shall withhold from the United States voluntary contribution to the IAEA an
			 amount proportional to that spent by the IAEA in the period from 2007 to 2008
			 on assistance through its Technical Cooperation Program to countries described
			 in subsection (a).
				(c)Withholding of
			 assessed contributionsIf,
			 not later than 30 days of the date of the enactment of this Act, the amount
			 specified in subsection (c) has not been withheld and the IAEA has not
			 suspended all assistance provided through its Technical Cooperation Program to
			 the countries described in subsection (a), an amount equal to that specified in
			 subsection (b) shall be withheld from the United States assessed contribution
			 to the IAEA.
				(d)WaiverThe provisions in subsections (b) and (c)
			 may be waived if—
					(1)the IAEA has
			 suspended all assistance provided through its Technical Cooperation Program to
			 the countries described in subsection (a); or
					(2)the President
			 certifies that the countries described in subsection (a) no longer pose a
			 threat to the national security, interests, and allies of the United
			 States.
					(e)United States
			 actions at IAEAThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to block the
			 allocation of funds for any assistance provided by the IAEA through its
			 Technical Cooperation Program to any country described in subsection
			 (a).
				(f)ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees a report on the implementation of this section.
				802.United States
			 policy at the IAEA
				(a)Enforcement and
			 compliance
					(1)Office of
			 compliance
						(A)EstablishmentThe
			 President shall direct the United States Permanent Representative to the
			 International Atomic Energy Agency (IAEA) to use the voice, vote, and influence
			 of the United States at the IAEA to establish an Office of Compliance in the
			 Secretariat of the IAEA.
						(B)OperationThe
			 Office of Compliance shall—
							(i)function as an
			 independent body composed of technical experts who shall work in consultation
			 with IAEA inspectors to assess compliance by IAEA Member States with the
			 Statute of the IAEA and the Treaty on the Non-Proliferation of Nuclear Weapons
			 (21 UST 483) (commonly referred to as the Nuclear Nonproliferation
			 Treaty or the NPT) and provide recommendations to the
			 IAEA Board of Governors concerning penalties to be imposed on IAEA Member
			 States that fail to fulfill their obligations under IAEA Board
			 resolutions;
							(ii)base its
			 assessments and recommendations on IAEA inspection reports; and
							(iii)take into
			 consideration information provided by IAEA Board Members that are 1 of the 5
			 nuclear weapons states recognized by the Nuclear Nonproliferation
			 Treaty.
							(C)StaffingThe
			 Office of Compliance shall be staffed from existing personnel in the Department
			 of Safeguards of the IAEA or the Department of Nuclear Safety and Security of
			 the IAEA.
						(2)Committee on
			 safeguards and verificationThe President shall direct the United
			 States Permanent Representative to the IAEA to use the voice, vote, and
			 influence of the United States at the IAEA to ensure that the Committee on
			 Safeguards and Verification established in 2005 shall develop and seek to put
			 into force a workplan of concrete measures that will—
						(A)improve the
			 ability of the IAEA to monitor and enforce compliance by Member States of the
			 IAEA with the Nuclear Nonproliferation Treaty and the Statute of the
			 International Atomic Energy Agency; and
						(B)enhance the
			 ability of the IAEA, beyond the verification mechanisms and authorities
			 contained in the Additional Protocol to the Safeguards Agreements between the
			 IAEA and Member States of the IAEA, to detect with a high degree of confidence
			 undeclared nuclear activities by a Member State.
						(3)Penalties with
			 respect to the IAEA
						(A)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to ensure that a Member State of the IAEA that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations has its privileges
			 suspended, including—
							(i)limiting its
			 ability to vote on its case;
							(ii)being prevented
			 from receiving any technical assistance; and
							(iii)being prevented
			 from hosting meetings.
							(B)Termination of
			 penaltiesThe penalties specified under subparagraph (A) shall be
			 terminated when such investigation is concluded and such Member State is no
			 longer in such breach or noncompliance.
						(4)Penalties with
			 respect to the nuclear nonproliferation treatyThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to ensure that a
			 Member State of the IAEA that is found to be in breach of, in noncompliance
			 with, or has withdrawn from the Nuclear Nonproliferation Treaty shall return to
			 the IAEA all nuclear materials and technology received from the IAEA, any
			 Member State of the IAEA, or any Member State of the Nuclear Nonproliferation
			 Treaty.
					(b)United States
			 contributions
					(1)Voluntary
			 contributionsVoluntary contributions of the United States to the
			 IAEA should primarily be used to fund activities relating to nuclear safety and
			 security or activities relating to nuclear verification.
					(2)Limitation on
			 use of fundsThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to—
						(A)ensure that funds
			 for safeguards inspections are prioritized for countries that have newly
			 established nuclear programs or are initiating nuclear programs; and
						(B)block the
			 allocation of funds for any other IAEA development, environmental, or nuclear
			 science assistance or activity to a country—
							(i)the
			 government of which the Secretary has determined, for purposes of section 6(j)
			 of the Export Administration Act of 1979, section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism and which the Secretary has determined has not
			 dismantled its weapons of mass destruction programs and surrendered all related
			 materials under international verification;
							(ii)that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
							(iii)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
							(3)Detail of
			 expendituresThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to secure, as part of the regular budget
			 presentation of the IAEA to Member States of the IAEA, a detailed breakdown by
			 country of expenditures of the IAEA for safeguards inspections and nuclear
			 security activities.
					(c)Membership
					(1)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to block the membership on the Board of Governors of the
			 IAEA of a Member State of the IAEA that has not signed and ratified the
			 Additional Protocol and—
						(A)is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
						(B)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
						(2)CriteriaThe
			 United States Permanent Representative to the IAEA shall make every effort to
			 modify the criteria for Board membership to reflect the principles described in
			 paragraph (1).
					(d)Small quantities
			 protocolThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure that the IAEA changes the
			 policy regarding the Small Quantities Protocol in order to—
					(1)rescind and
			 eliminate the Small Quantities Protocol;
					(2)require that any
			 IAEA Member State that has previously signed a Small Quantities Protocol to
			 sign, ratify, and implement the Additional Protocol, provide immediate access
			 for IAEA inspectors to its nuclear-related facilities, and agree to the
			 strongest inspections regime of its nuclear efforts; and
					(3)require that any
			 IAEA Member State that does not comply with paragraph (2) to be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State and subject to the penalties described in subsection
			 (a)(3).
					(e)Nuclear program
			 of Iran
					(1)United states
			 actionThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure the adoption of a resolution
			 by the IAEA Board of Governors that, in addition to the restrictions already
			 imposed, makes Iran ineligible to receive any nuclear material, technology,
			 equipment, or assistance from any IAEA Member State and ineligible for any IAEA
			 assistance not related to safeguards inspections or nuclear security until the
			 IAEA Board of Governors determines that Iran—
						(A)is providing full
			 access to IAEA inspectors to its nuclear-related facilities;
						(B)has fully
			 implemented and is in compliance with the Additional Protocol; and
						(C)has permanently
			 ceased and dismantled all activities and programs related to nuclear-enrichment
			 and reprocessing.
						(2)PenaltiesIf
			 an IAEA Member State is determined to have violated the prohibition on
			 assistance to Iran described in paragraph (1) before the IAEA Board of
			 Governors determines that Iran has satisfied the conditions described in
			 subparagraphs (A) through (C) of such paragraph, such Member State shall be
			 subject to the penalties described in subsection (a)(3), shall be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State, and shall be ineligible to receive any IAEA assistance not
			 related to safeguards inspections or nuclear security until such time as the
			 IAEA Board of Governors makes such determination with respect to Iran.
					(f)ReportNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 for 2 years thereafter, the President shall submit to the appropriate
			 congressional committees a report on the implementation of this section.
				803.Sense of
			 Congress regarding the Nuclear Security Action Plan of the IAEAIt is the sense of Congress that the
			 national security interests of the United States are enhanced by the Nuclear
			 Security Action Plan of the IAEA and that the Board of Governors should
			 recommend, and the General Conference should adopt, a resolution incorporating
			 the Nuclear Security Action Plan into the regular budget of the IAEA.
			IXPeacekeeping
			901.Policy relating
			 to reform of United Nations peacekeeping operationsIt shall be the policy of the United States
			 to pursue reform of United Nations peacekeeping operations in the following
			 areas:
				(1)Planning and
			 management
					(A)Global
			 auditAs the size, cost, and number of United Nations
			 peacekeeping operations have increased substantially over the past decade,
			 independent audits of each such operation should be conducted annually, with a
			 view toward right-sizing operations and ensuring that all
			 operations are efficient and cost effective.
					(B)Procurement and
			 transparencyThe logistics established within the United Nations
			 Department of Field Support should be streamlined and strengthened to ensure
			 that all peacekeeping missions are resourced appropriately, transparently, and
			 in a timely fashion while individual accountability for waste, fraud, and abuse
			 within United Nations peacekeeping missions is uniformly enforced.
					(C)Review of
			 mandates and closing operationsIn conjunction with the audit
			 described in subparagraph (A), the United Nations Department of Peacekeeping
			 Operations should conduct a comprehensive review of all United Nations
			 peacekeeping operation mandates, with a view toward identifying objectives that
			 are practical and achievable, and report its findings to the Security Council.
			 In particular, the review should consider the following:
						(i)Except in
			 extraordinary cases, including genocide, the United Nations Department of
			 Peacekeeping Operations should not be tasked with activities that are
			 impractical or unachievable without the cooperation of the Member State(s)
			 hosting a United Nations peacekeeping operation, or which amount to de-facto
			 trusteeship outside of the procedures established for such under Chapter XII of
			 the United Nations Charter, thereby creating unrealistic expectations and
			 obfuscating the primary responsibility of the Member States themselves for
			 creating and maintaining conditions for peace.
						(ii)Long-standing
			 operations that are static and cannot fulfill their mandate should be downsized
			 or closed.
						(iii)Where there is
			 legitimate concern that the withdrawal from a country of an otherwise static
			 United Nations peacekeeping operation would result in the resumption of major
			 conflict, a burden-sharing arrangement that reduces the level of assessed
			 contributions, similar to that currently supporting the United Nations
			 Peacekeeping Force in Cyprus, should be explored and instituted.
						(D)LeadershipAs
			 peacekeeping operations become larger and increasingly complex, the Secretariat
			 should adopt a minimum standard of qualifications for senior leaders and
			 managers, with particular emphasis on specific skills and experience, and
			 current senior leaders and managers who do not meet those standards should be
			 removed.
					(E)Pre-deployment
			 trainingPre-deployment training on interpretation of the mandate
			 of the operation, specifically in the areas of use of force, civilian
			 protection and field conditions, the Code of Conduct, HIV/AIDS, and human
			 rights should be mandatory, and all personnel, regardless of category or rank,
			 should be required to sign an oath that each has received and understands such
			 training as a condition of participation in the operation.
					(F)Gratis military
			 personnelThe General Assembly should seek to strengthen the
			 capacity the United Nations Department of Peacekeeping Operations and ease the
			 extraordinary burden currently placed upon the limited number of headquarters
			 staff by lifting restrictions on the utilization of gratis military personnel
			 by the Department so that the Department may accept secondments from Member
			 States of military personnel with expertise in mission planning, logistics, and
			 other operational specialties.
					(2)Conduct and
			 discipline
					(A)Adoption of a
			 uniform code of conductA single, uniform Code of Conduct that
			 has the status of a binding rule and applies equally to all personnel serving
			 in United Nations peacekeeping operations, regardless of category or rank,
			 including military personnel, should be adopted and incorporated into legal
			 documents governing participation in such an operation, including all contracts
			 and Memorandums of Understanding, promulgated and effectively enforced.
					(B)Understanding
			 the code of conductAll personnel, regardless of category or
			 rank, should receive training on the Code of Conduct prior to deployment with a
			 peacekeeping operation, in addition to periodic follow-on training. In
			 particular—
						(i)all
			 personnel, regardless of category or rank, should be provided with a personal
			 copy of the Code of Conduct that has been translated into the national language
			 of such personnel, regardless of whether such language is an official language
			 of the United Nations;
						(ii)all
			 personnel, regardless of category or rank, should sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code
			 of Conduct, and that each understands the consequences of violating the Code of
			 Conduct, including immediate termination of participation in and permanent
			 exclusion from all current and future peacekeeping operations, as well as the
			 assumption of personal liability and victims compensation, where appropriate,
			 as a condition of appointment to any such operation; and
						(iii)peacekeeping
			 operations should continue and enhance educational outreach programs to reach
			 local communities where peacekeeping personnel of such operations are based,
			 including explaining prohibited acts on the part of United Nations peacekeeping
			 personnel and identifying the individual to whom the local population may
			 direct complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
						(C)Monitoring
			 mechanismsDedicated monitoring mechanisms, such as the Conduct
			 and Discipline Teams already deployed to support most United Nations
			 peacekeeping operations, should be present in each operation to monitor
			 compliance with the Code of Conduct, and should report simultaneously to the
			 Head of Mission, the United Nations Department of Field Support, the United
			 Nations Department of Peacekeeping Operations, and the Associate Director of
			 the Office of Internal Oversight Services for Peacekeeping Operations.
					(D)InvestigationsA
			 permanent, professional, and independent investigative body should be
			 established and introduced into United Nations peacekeeping operations. In
			 particular:
						(i)The
			 investigative body should include professionals with experience in
			 investigating sex crimes and the illegal exploitation of resources, as
			 appropriate, as well as experts who can provide guidance on standards of proof
			 and evidentiary requirements necessary for any subsequent legal action.
						(ii)Provisions should
			 be included in all Memorandums of Understanding, including a Model Memorandum
			 of Understanding, that obligate Member States that contribute troops to a
			 peacekeeping operation to designate a military prosecutor who will participate
			 in any investigation into credible allegations of misconduct brought against an
			 individual of such Member State, so that evidence is collected and preserved in
			 a manner consistent with the military law of such Member State.
						(iii)The
			 investigative body should be regionally based to ensure rapid deployment and
			 should be equipped with modern forensics equipment for the purpose of
			 positively identifying perpetrators and, where necessary, for determining
			 paternity.
						(iv)The
			 investigative body should report directly to the Associate Director of the
			 Office of Internal Oversight Services for Peacekeeping Operations, while
			 providing copies of any reports to the Department of Field Support, the
			 Department of Peacekeeping Operations, the Head of Mission, and the Member
			 State concerned.
						(E)Follow-upThe
			 Conduct and Discipline Unit in the headquarters of the United Nations
			 Department of Field Support should be appropriately staffed, resourced, and
			 tasked with—
						(i)promulgating
			 measures to prevent misconduct;
						(ii)receiving reports
			 by field personnel and coordinating the Department’s response to allegations of
			 misconduct;
						(iii)gathering
			 follow-up information on completed investigations, particularly by focusing on
			 disciplinary actions against the individual concerned that have been taken by
			 the United Nations or by the individual's Member State, and sharing such
			 information with the Security Council, the Department of Peacekeeping
			 Operations, the Head of Mission, and the community hosting the peacekeeping
			 operation; and
						(iv)contributing
			 pertinent data on conduct and discipline to the database required pursuant to
			 subparagraph (H).
						(F)Financial
			 liability and victims assistanceAlthough peacekeeping operations
			 should provide immediate medical assistance to victims of sexual abuse or
			 exploitation, the responsibility for providing longer-term treatment, care, or
			 restitution lies solely with the individual found guilty of the misconduct. In
			 particular:
						(i)The
			 United Nations should not assume responsibility for providing long-term
			 treatment or compensation under the Sexual Exploitation and Abuse Victim
			 Assistance Mechanism by utilizing assessed contributions to United Nations
			 peacekeeping operations, thereby shielding individuals from personal liability
			 and reinforcing an atmosphere of impunity.
						(ii)If
			 an individual responsible for misconduct has been repatriated, reassigned,
			 redeployed, or is otherwise unable to provide assistance, responsibility for
			 providing assistance to a victim should be assigned to the Member State that
			 contributed the contingent to which such individual belonged or to the manager
			 concerned.
						(iii)In
			 the case of misconduct by a member of a military contingent, appropriate funds
			 shall be withheld from the troop contributing country concerned.
						(iv)In
			 the case of misconduct by a civilian employee or contractor of the United
			 Nations, appropriate wages shall be garnished from such individual or fines
			 shall be imposed against such individual, consistent with existing United
			 Nations Staff Rules, and retirement funds shall not be shielded from
			 liability.
						(G)Managers and
			 commandersThe manner in which managers and commanders handle
			 cases of misconduct by those serving under them should be included in their
			 individual performance evaluations, so that managers and commanders who take
			 decisive action to deter and address misconduct are rewarded, while those who
			 create a permissive environment or impede investigations are penalized or
			 relieved of duty, as appropriate.
					(H)DatabaseA
			 centralized database, including personnel photos, fingerprints, and biometric
			 data, should be created and maintained within the United Nations Department of
			 Peacekeeping Operations, the Department of Field Support, and other relevant
			 United Nations bodies without further delay to track cases of misconduct,
			 including the outcome of investigations and subsequent prosecutions, to ensure
			 that personnel who have engaged in misconduct or other criminal activities,
			 regardless of category or rank, are permanently barred from participation in
			 future peacekeeping operations.
					(I)Cooperation of
			 member statesIf a Member State routinely refuses to cooperate
			 with the directives contained herein or acts to shield its nationals from
			 personal liability, that Member State should be barred from contributing troops
			 or personnel to future peacekeeping operations.
					(J)WelfarePeacekeeping
			 operations should continue to seek to maintain a minimum standard of welfare
			 for mission personnel to ameliorate conditions of service, while adjustments
			 are made to the discretionary welfare payments currently provided to Member
			 States that contribute troops to offset the cost of operation-provided
			 recreational facilities, as necessary and appropriate.
					902.Certification
				(a)New or expanded
			 peacekeeping operations contingent upon presidential certification of
			 peacekeeping operations reforms
					(1)No new or
			 expanded peacekeeping operations
						(A)CertificationExcept
			 as provided in subparagraph (B), until the Secretary certifies that the
			 requirements described in paragraph (2) have been satisfied, the President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to oppose the creation of new, or the expansion of existing, United
			 Nations peacekeeping operations.
						(B)Exception and
			 notificationThe requirements described under paragraph (2) may
			 be waived with respect to a particular peacekeeping operation if the President
			 determines that failure to deploy new or additional peacekeepers in such
			 situation will significantly contribute to the widespread loss of human life,
			 genocide, or the endangerment of a vital national security interest of the
			 United States. If the President makes such a determination, the President
			 shall, not later than 15 days before the exercise of such waiver, notify the
			 appropriate congressional committees of such determination and resulting
			 waiver.
						(2)Certification of
			 peacekeeping operations reformsThe certification referred to in
			 paragraph (1) is a certification made by the Secretary to the appropriate
			 congressional committees that the following reforms, or an equivalent set of
			 reforms, related to peacekeeping operations have been adopted by the United
			 Nations Department of Peacekeeping Operations or the General Assembly, as
			 appropriate:
						(A)A single, uniform
			 Code of Conduct that has the status of a binding rule and applies equally to
			 all personnel serving in United Nations peacekeeping operations, regardless of
			 category or rank, has been adopted by the General Assembly and duly
			 incorporated into all contracts and a Model Memorandum of Understanding, and
			 mechanisms have been established for training such personnel concerning the
			 requirements of the Code and enforcement of the Code.
						(B)All personnel,
			 regardless of category or rank, serving in a peacekeeping operation have been
			 trained concerning the requirements of the Code of Conduct and each has been
			 given a personal copy of the Code, translated into the national language of
			 such personnel.
						(C)All personnel,
			 regardless of category or rank, are required to sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code,
			 and that each understands the consequences of violating the Code, including
			 immediate termination of participation in and permanent exclusion from all
			 current and future peacekeeping operations, as well as the assumption of
			 personal liability for victims compensation as a condition of the appointment
			 to such operation.
						(D)All peacekeeping
			 operations have designed and implemented educational outreach programs to reach
			 local communities where peacekeeping personnel of such operations are based to
			 explain prohibited acts on the part of United Nations peacekeeping personnel
			 and to identify the individual to whom the local population may direct
			 complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
						(E)The creation of a
			 centralized database, including personnel photos, fingerprints, and biometric
			 data, has been completed and is being maintained in the United Nations
			 Department of Peacekeeping Operations that tracks cases of misconduct,
			 including the outcomes of investigations and subsequent prosecutions, to ensure
			 that personnel, regardless of category or rank, who have engaged in misconduct
			 or other criminal activities are permanently barred from participation in
			 future peacekeeping operations.
						(F)A Model Memorandum
			 of Understanding between the United Nations and each Member State that
			 contributes troops to a peacekeeping operation has been adopted by the United
			 Nations Department of Peacekeeping Operations that specifically obligates each
			 such Member State to—
							(i)uphold the uniform
			 Code of Conduct which shall apply equally to all personnel serving in United
			 Nations peacekeeping operations, regardless of category or rank;
							(ii)designate a
			 competent legal authority, preferably a prosecutor with expertise in the area
			 of sexual exploitation and abuse where appropriate, to participate in any
			 investigation into an allegation of misconduct brought against an individual of
			 such Member State;
							(iii)refer to its
			 competent national or military authority for possible prosecution, if
			 warranted, any investigation of a violation of the Code of Conduct or other
			 criminal activity by an individual of such Member State;
							(iv)report to the
			 Department of Field Support and the Department of Peacekeeping Operations on
			 the outcome of any such investigation;
							(v)undertake to
			 conduct on-site court martial proceedings, where practical and appropriate,
			 relating to allegations of misconduct alleged against an individual of such
			 Member State; and
							(vi)assume
			 responsibility for the provision of appropriate assistance to a victim of
			 misconduct committed by an individual of such Member State.
							(G)A professional and
			 independent investigative and audit function has been established within the
			 United Nations Department of Peacekeeping Operations and the Office of Internal
			 Oversight Services to monitor United Nations peacekeeping operations.
						XReporting
			 requirements
			1001.Report on
			 United Nations reformSection
			 4 of the United Nations Participation Act of 1945 (22 U.S.C. 287b(c)(3)) is
			 amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (R); and
				(2)by inserting
			 after subparagraph (B) the following new subparagraphs:
					
						(C)A description of
				progress toward the goal of shifting funding for the regular budget of the
				United Nations to voluntary funding as described in section 101 of the
				United Nations Transparency, Accountability,
				and Reform Act of 2013, and a detailed description of efforts and
				activities by United States diplomats and officials toward that end.
						(D)A description of
				progress toward each of the policy goals identified in title I of the United
				Nations Transparency, Accountability, and Reform Act of 2013, and a detailed,
				goal-specific description of efforts and activities by United States diplomats
				and officials toward those ends.
						(E)A description of
				the status of the implementation of management reforms within the United
				Nations and its specialized entities.
						(F)An accounting of
				the number of outputs, reports, or other mandates generated by General Assembly
				and Security Council resolutions, a description of the status of the review by
				the General Assembly of all mandates older than 5 years and how resources have
				been redirected to new challenges, and the number of mandates that have been
				eliminated since the date of the enactment of the United Nations Transparency,
				Accountability, and Reform Act of 2013.
						(G)A description of
				the progress of the General Assembly to modernize and streamline the committee
				structure and its specific recommendations on oversight and committee outputs,
				consistent with the March 2005 report of the Secretary-General entitled
				In Larger Freedom: Towards Development, Security and Human Rights for
				All.
						(H)An assessment of
				the continued utility and relevance of the Economic and Financial Committee and
				the Social, Humanitarian, and Cultural Committee, in light of the duplicative
				agendas of those committees and the Economic and Social Council.
						(I)An examination of
				whether the United Nations or any of its specialized agencies has contracted
				with any party included on the List of Parties Excluded from Federal
				Procurement and Nonprocurement Programs.
						(J)A description of
				progress made by the General Assembly in modernizing human resource practices,
				consistent with the report described in subparagraph (G).
						(K)A comprehensive
				evaluation of human resources reforms at the United Nations, including an
				evaluation of—
							(i)tenure;
							(ii)performance
				reviews;
							(iii)the promotion
				system;
							(iv)a merit-based
				hiring system and enhanced regulations concerning termination of employment;
				and
							(v)the adoption and
				implementation of a United Nations systemwide code of conduct and ethics
				training.
							(L)A description of
				the implementation at the United Nations of a system of procedures for filing
				complaints and protective measures for workplace harassment, including sexual
				harassment.
						(M)Policy
				recommendations relating to the establishment at the United Nations of a
				rotation requirement for nonadministrative positions.
						(N)Policy
				recommendations relating to the establishment of limitations on the transfer of
				personnel and officials assigned to the mission of a member state to the United
				Nations to positions within the United Nations Secretariat that are compensated
				at the P–5 level and above.
						(O)Policy
				recommendations relating to a reduction in travel allowances for United Nations
				personnel and attendant oversight with respect to accommodations and airline
				flights.
						(P)An evaluation of
				the recommendations of the Secretary-General relating to greater flexibility
				for the Secretary-General in staffing decisions to accommodate changing
				priorities.
						.
				1002.Report on
			 United States contributions to the United Nations
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Director of the Office of Management and Budget shall submit to Congress a
			 report on all assessed and voluntary contributions, including in-kind, of the
			 United States Government to the United Nations and its affiliated agencies and
			 related bodies during the previous fiscal year.
				(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
					(1)The total amount
			 of all assessed and voluntary contributions, including in-kind, of the United
			 States Government to the United Nations and United Nations affiliated agencies
			 and related bodies.
					(2)The approximate
			 percentage of United States Government contributions to each United Nations
			 affiliated agency or body in such fiscal year when compared with all
			 contributions to such agency or body from any source in such fiscal
			 year.
					(3)For each such
			 contribution—
						(A)the amount of the
			 contribution;
						(B)a description of
			 the contribution (including whether assessed or voluntary);
						(C)the department or
			 agency of the United States Government responsible for the contribution;
						(D)the purpose of
			 the contribution; and
						(E)the United
			 Nations or United Nations affiliated agency or related body receiving the
			 contribution.
						(c)Public
			 availability of informationNot later than 14 days after
			 submitting a report required under subsection (a), the Director of the Office
			 of Management and Budget shall post a public version of the report on a
			 text-based, searchable, and publicly available Internet website.
				1003.Report to
			 Congress on voting practices in the United NationsSection
			 406(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991
			 (22 U.S.C. 2414a(b)) is amended—
				(1)in paragraph (5),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(7)a table detailing
				the amount of direct United States foreign assistance provided to each member
				country alongside a voting comparison as described in paragraph
				(5).
						.
				
